07/25/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0132


                                      DA 21-0132
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                          ORDER

 DUSTIN JAMES ROUNSVILLE,

              Defendant and Appellant.
                                _________________

       Appellant Dustin James Rounsville, by counsel, has filed a motion for an extension
of time within which to file his opening brief.
       Upon consideration of Appellant’s motion for extension of time,
       IT IS HEREBY ORDERED that Appellant’s motion for extension is GRANTED.
Appellant has until August 25, 2022, within which to file his opening brief.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   July 25 2022